Citation Nr: 1630726	
Decision Date: 08/02/16    Archive Date: 08/11/16

DOCKET NO.  13-18 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disability, claimed as low back disability, to include as secondary to bilateral knee disability. 
 
2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disability. 
 
3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disability. 
 
4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right hip disability. 
 
5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension. 
 
6.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a psychiatric disability, to include as secondary to orthopedic disabilities.

7.  Entitlement to service connection for a back disability, to include as secondary to bilateral knee disability. 
 
8.  Entitlement to service connection for right knee disability. 
 
9.  Entitlement to service connection for left knee disability. 
 
10.  Entitlement to service connection for right hip disability. 
 
11.  Entitlement to service connection for hypertension. 
 
12.  Entitlement to service connection for a psychiatric disability, to include as secondary to orthopedic disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and a friend 


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Army from January 1972 to April 1974. 

These matters come before the Board of Veterans' Appeals (Board) on appeal of a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a May 2016 videoconference hearing.  A copy of the transcript is of record.  

This case was previously before the Board in September 2015, when it was remanded for further development. 

The issues of entitlement to service connection for all the claims are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In unappealed rating decisions dated in March 1982, November 2005, and June 2009, service connection for a back disability, a right knee disability, a left knee disability, a right hip disability, hypertension, and a psychiatric disability were denied on the basis that the Veteran did not experience chronic disabilities.
 
2.  Evidence received since the March 1982, November 2005, and June 2009 rating decisions denying service connection for a back disability, a right knee disability, a left knee disability, a right hip disability, hypertension, and a psychiatric disability includes the Veteran's lay statements and medical evidence; this evidence relates to unestablished facts necessary to substantiate the claims, and raises a reasonable possibility of substantiating the claims.



CONCLUSIONS OF LAW

1.  The March 1982 RO decision that denied entitlement to service connection for back and psychiatric disabilities is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2015). 
 
2.  The November 2005 RO decision that denied entitlement to service connection for right and left knee disabilities and a right hip disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2015). 

3.  The June 2009 RO decision that denied entitlement to service connection for hypertension is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2015). 

4.  New and material evidence has been received to reopen the claim for service connection for a back disability.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2015).

5.  New and material evidence has been received to reopen the claim for service connection for a right knee disability.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2015).

6.  New and material evidence has been received to reopen the claim for service connection for a left knee disability.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2015).

7.  New and material evidence has been received to reopen the claim for service connection for a right hip disability.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2015).

8.  New and material evidence has been received to reopen the claim for service connection for hypertension.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2015).

9.  New and material evidence has been received to reopen the claim for service connection for a psychiatric disability.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Veteran filed a request to reopen his claims for entitlement to service connection for a back disability, a right knee disability, a left knee disability, a right hip disability, hypertension, and a psychiatric disability, which were denied by way of a March 1982 rating decision (back and psychiatric disabilities), November 2005 rating decision (right and left knee disabilities and right hip disability) and a June 2009 rating decision (hypertension).  

At the time of the last final denials, evidence of record included VA and private medical treatment records, VA examinations and service treatment records.

Since the prior final denial, evidence added includes the Veteran's statements and May 2016 hearing testimony, and additional medical evidence.  The Veteran essentially asserts that he has experienced all the claimed disabilities since active service.

Based on a review of this new evidence, some cited below, and the low standard for reopening claims, the Board finds that the new and material criteria under 38 C.F.R. § 3.156(a) have been satisfied, and the claims for entitlement to service connection for a back disability, a right knee disability, a left knee disability, a right hip disability, hypertension, and a psychiatric disability are reopened.  As additional development is required, the claims for service connection are remanded below.  




ORDER

New and material evidence having been received, the claim of entitlement to service connection for a back disability, to include as secondary to bilateral knee disability is reopened, and the appeal is granted to this extent only.

New and material evidence having been received, the claim of entitlement to service connection for a right knee disability is reopened, and the appeal is granted to this extent only. 
 
New and material evidence having been received, the claim of entitlement to service connection for a left knee disability is reopened, and the appeal is granted to this extent only.

New and material evidence having been received, the claim of entitlement to service connection for a right hip disability is reopened, and the appeal is granted to this extent only.
 
New and material evidence having been received, the claim of entitlement to service connection for hypertension is reopened, and the appeal is granted to this extent only.

New and material evidence having been received, the claim of entitlement to service connection for a psychiatric disability, to include as secondary to orthopedic disabilities is reopened, and the appeal is granted to this extent only.


REMAND

Although the Board sincerely regrets the additional delay, further development is required prior to adjudicating the Veteran's claims.  A remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

The Veteran asserts that his disabilities are related to his active service.  He asserts that he experienced orthopedic injuries when his parachute did not open correctly and resulted in a difficult landing in a field of cabbage in Germany, that he was diagnosed with hypertension in active service, and that he started having psychiatric problems following his orthopedic problems (the symptoms of his psychiatric disorder including drug and alcohol dependency).  See May 2016 hearing testimony. 

The Veteran's service treatment records (STRs) show that he was treated for low back pain, drug and alcohol addiction, and hypertension while in active service.  He related that he also experienced back and hip pain at the same time as he experienced back issues, as all of the orthopedic injuries resulted from the same parachute jump.  His discharge medical records state that he should not work in jobs which placed strain on his back.    

As such, the Veteran should be afforded a VA examination to determine the nature and etiology of any current back disability, right knee disability, left knee disability, right hip disability, hypertension, and psychiatric disability. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination(s) to ascertain the nature and etiology of any current back disability, right knee disability, left knee disability, right hip disability, hypertension, and psychiatric disability (to include as secondary to his orthopedic disabilities).  The examiner(s) must review the claims file and should note that review in the report.  All appropriate tests should be conducted.  The examiner(s) should provide a rationale for any opinions expressed and reconcile any opinion with all pertinent evidence of record, including the service medical records, post-service medical records, and VA treatment records.  The examiner(s) must consider the Veteran's lay statements regarding the incurrence of the claimed disabilities in service and continuity of symptomatology thereafter.  

The examiner(s) must provide the following opinions:

a) Diagnose all current back, right knee, left knee, right hip, hypertension, and psychiatric disorders.

b) Opine whether it is at least as likely as not (50 percent or more probability) that any current back, right knee, left knee, right hip, hypertension, and psychiatric disorders are related to his active service, to include the treatment for back issues and alcohol/drug abuse that the Veteran underwent while in active service (see STRs).  The examiner(s) should specifically opine as to whether the Veteran's current psychiatric disorder, if any, is secondary to his orthopedic disabilities.
 
c) Then readjudicate the claims.  Then readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


